DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS of 08/04/20 and 09/30/21 have been considered.

Drawings
The drawings, filed on 06/03/20, are accepted.   

Examiner’s Note - 35 USC § 101
Claims 1-20 qualify as eligible subject matter under 35 U.S.C. 101 because the claims are not directed to a judicial exception. Under step 2A, prong one, the limitation of “interpolating the first set of measurement data …” recites a mathematical concept. However, under step 2A, prong two, the claims recite additional elements that integrate the judicial exception into a practical application. The math that is being used is being used in combination with data from a specific tool (i.e. pulsed neutron) taken from a specific environment (i.e. horizontal well) where specific conditions are present (i.e. liquid layers arrangement) to arrive at a specific determination regarding the environment (i.e. flow weighted estimate of holdup/velocity of the second liquid). This constitutes a particular practical application for the math being used.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benlakhdar et al NPL (Benlakhdar, Noureddine; Mamdouh, Al-Nasser; Aramco, Saudi; Iqbal, Pervaiz; Al-Shabibi, Hussain. “Integrating Pulse Neutron Measurements with Array Production Logging for Enhanced Production Characterization in Horizontal Wells.”; paper prepared for presentation at the SPE Kingdom of Saudi Arabia Annual Technical Symposium and Exhibition held in Dammam, Saudi Arabia, 23-26 April 2018.).

With respect to claim 1, Benlakhdar et al NPL discloses:
A computer-implemented method (page 3, line 17 discloses computer modelling, which suggests computer implementation) for surveillance of a horizontal well (abstract states, “Production logging analysis in horizontal wells …”)
monitoring a first set of measurement data from a pulse neutron tool (abstract states, “the application of Pulsed Neutron (PN) technology …”) and a second set of measurement data from an array tool (abstract states, 
the horizontal well includes a first liquid in a first layer and a second liquid in a second layer that is below the first layer (page 4, lines 1-2 state, “The flow area is divided into multiple horizontal layers …”)
the first set of measurement data indicate a holdup of the second liquid globally inside the horizontal well (page 4, lines 1-3 state, “The flow area is divided into multiple horizontal layers and phase holdup and local velocity is calculated in each layer.”)
the second set of measurement data show a plurality of velocities measured at a set of corresponding locations inside the horizontal well (page 4, lines 1-3 state, “The flow area is divided into multiple horizontal layers and phase holdup and local velocity is calculated in each layer.”)
interpolating the first set of measurement data to identify an interface in a cross-section of the horizontal well, wherein the interface is between the first layer and the second layer (page 5, lines 9-10 state, “New utilities were developed to use the average phase holdup from PN measurement and create simulated APL holdups by identifying the location of interfaces between any two phases in stratified flow conditions.”; see also last paragraph of page 5, which discusses an analysis “to accurately identify the phase interface if the fluids were stratified.”; see also page 4, line 9 for disclosure of “interpolation.”)
based on the interface, establish an estimated holdup of the second liquid locally in the cross-section of the horizontal well (page 1, last paragraph states, “By integrating these array measurements, it is possible to estimate the velocity and holdup profiles in the flow area. Combining these profiles allows calculation of phase flow rates along the wellbore.”; see also abstract – the focus of the invention is to integrate pulse neutron measurements with array production logging in part to prevent uncertainty in estimation of phase holdups. The disclosure of interfaces was discussed above.)
combining the estimated holdup of the second liquid with velocities measured at locations inside the horizontal well that correspond to the second layer to generate a flow weighted estimate of the second liquid inside the horizontal well (page 2, lines 27-31 state, “This paper will discuss the application of Pulsed Neutron measurements combined with array production logging sensors – and more precise methods for flow rate computation by converting PN average measurement of water holdup to array holdup considering stratified flow. This new technique of flow rate computation is verified and validated by comparing its results with the array production logging processing technique.” “Flow rate computation” will be broadly construed as one form of “flow weighted estimate.”)

With respect to claim 2, 
based on the interface, establishing an estimated holdup of the first liquid in the cross-section of the horizontal well (page 5, lines 12-22 state, “a new capacitance tool definition was created with more simulated sensors to allow these interfaces to be determined with greater certainty. The approach can be applied to a three phase flow or any combination of two phases, based on the measured PN data … This utility allows calculations of a single phase holdup for each of the 48 probes in a customized capacitance tool defined specifically for this interpretation.”)

With respect to claim 3, Benlakhdar et al NPL discloses:
combining the estimated holdup of the first liquid with velocities measured at locations inside the horizontal well that correspond to the first layer to generate a flow weighted estimate of the first liquid inside the horizontal well (page 1, last paragraph states, “By integrating these array measurements, it is possible to estimate the velocity and holdup profiles in the flow area. Combining these profiles allows calculation of phase flow rates along the wellbore.” See also teachings on page 2 of combining Pulse Neutron measurements with array production logging sensors.”)

With respect to claim 4, Benlakhdar et al NPL discloses:
supplementing a production log with the flow weighted estimate of the second liquid inside the horizontal well and the flow weighted estimate of the first liquid inside the horizontal well (page 5, line 2 discloses 

With respect to claim 5, Benlakhdar et al NPL discloses:
supplementing a production log with the flow weighted estimate of the second liquid inside the horizontal well (anticipated for same rationale as in claim 4; Benlakhdar et al teaches suggests supplementing a production log, and the various flow weighted estimates of the various liquids are encompassed by the teachings of Benlakhdar.)

With respect to claim 10, Benlakhdar et al NPL discloses:
wherein the array tool comprises a spinner array tool with a multitude of sensors (page 5, lines 20-21 state, “Data from this tool can then be combined with other APL tools, such as Spinner Array …”)

Claims 11-15 and 20 are rejected for similar reasons as claims 1-5 and 10 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benlakhdar et al NPL (Benlakhdar, Noureddine; Mamdouh, Al-Nasser; Aramco, Saudi; Iqbal, Pervaiz; Al-Shabibi, Hussain. “Integrating Pulse Neutron Measurements with Array Production Logging for Enhanced Production Characterization in Horizontal Wells.”; paper prepared for presentation at the SPE Kingdom of Saudi Arabia Annual Technical Symposium and Exhibition held in Dammam, Saudi Arabia, 23-26 April 2018.) in view of Donderici (US Pat 9690004).

With respect to claim 6, Benlakhdar et al discloses:
The computer-implemented method of claim 1 (as applied to claim 1 above)
dividing the cross-section of the horizontal well into a plurality of segments (Page 4, lines 1-3 state, “The flow area is divided into multiple horizontal layers and phase holdup and local velocity is calculated in each layer.”)
With respect to claim 6, 
fitting the first set of measurement data according to the plurality of segments such that the interface matches a profile of the first set of measurement data
With respect to claim 6, Donderici discloses:
fitting the first set of measurement data according to the plurality of segments such that the interface matches a profile of the first set of measurement data (figure 6, reference 608 discloses “Holdup Model Fitting”; see also column 9, lines 16-22; limitation is obvious in view of combination)
With respect to claim 6, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the “fitting” teachings of Donderici into the invention of Benlakhdar et al NPL. The motivation for the skilled artisan in doing so is to gain the benefit of accurate data analysis.

With respect to claim 7, Benlakhdar et al, as modified, discloses:
wherein the plurality of segments are evenly spaced and wherein said fitting includes at least one non-linear fitting (obvious in view of combination; One of ordinary skill in the art recognizes the obviousness of evenly spacing out the multiple horizontal layers in APL processing (as described on page 4 of Benlakhdar et al). Donderici, as discussed above teaches “fitting.” In addition, column 3, lines 7-10 of Donderici state, “Embodiments of the present disclosure may be applicable to horizontal, vertical, deviated, or otherwise nonlinear wellbores …”)

Claims 16-17 are rejected for the same reasons as claims 6-7 above.

Claims 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benlakhdar et al NPL (Benlakhdar, Noureddine; Mamdouh, Al-Nasser; Aramco, Saudi; Iqbal, Pervaiz; Al-Shabibi, Hussain. “Integrating Pulse Neutron Measurements with Array Production Logging for Enhanced Production Characterization in Horizontal Wells.”; paper prepared for presentation at the SPE Kingdom of Saudi Arabia Annual Technical Symposium and Exhibition held in Dammam, Saudi Arabia, 23-26 April 2018.)

With respect to claim 8, Benlakhdar et al NPL discloses:
The computer-implemented method of claim 1 (as applied to claim 1 above)
With respect to claim 8, Benlakhdar et al NPL differs from the claimed invention in that it does not explicitly disclose: 
wherein the horizontal well further includes a third liquid in a third layer that is above the first layer or below the second layer
With respect to claim 8, the following limitation is obvious in view of what Benlakhdar et al NPL discloses:
wherein the horizontal well further includes a third liquid in a third layer that is above the first layer or below the second layer (As discussed above, page 4, lines 1-3 of Benlakhdar et al NPL discloses dividing a flow area into multiple layers. Although a “third” liquid in a “third” layer is not 
With respect to claim 8, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Benlakhdar et al NPL. The motivation for the skilled artisan in doing so is to gain the benefit of processing the data from multiple sensors over multiple layers of the flow area cross section.

With respect to claim 9, Benlakhdar et al NPL, as modified, discloses:
interpolating the first set of measurement data to identify an interface, wherein the interface is either between the first layer and the third layer, or between the second layer and the third layer (obvious, in view of above-stated teachings of Benlakhdar et al NPL; interpolation, interface, and layer teachings discussed above)
based on the interface, establishing an estimated holdup of the third liquid in the cross-section of the horizontal well (obvious, in view of above-stated teachings of Benlakhdar et al NPL; estimated holdup discussed above)
combining the estimated holdup of the third liquid with velocities measured at locations inside the horizontal well that correspond to the third layer to generate a flow weighted estimate of the third liquid inside the horizontal well (obvious, in view of above-stated teachings of Benlakhdar et al NPL; 

Claims 18-19 are rejected for the same reasons as claims 8-9 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Faur et al (US PgPub 20060041382) discloses a method for interpreting data measured in a hydrocarbon well in production.
Trcka, Darry; van den Berg, Frans; Peeters, Max; and Mickael, Medhat – “Measuring Three-Phase Holdups in Horizontal Wellbores Using Pulsed Neutron Instruments”; This paper was presented for presentation at the 1996 SPE Annual Technical Conference and Exhibition held in Denver Colorado, U.S.A. 6-9 October 1996.
Chace, David; Trcka, Darryl; Georgi, Dan; and Wang, Jianrong – “New Instrumentation and Methods for Production Logging in Multiphase Horizontal Wells”; This paper was presented for presentation at the 1999 SPE Middle East Oil Show held in Bahrain, 20-23 February 1999.
Morris, Frank and Hemingway, James – “Continuous Oil, Gas and Water Holdup Using Pulsed-Neutron Spectroscopy Techniques”; SPWLA 40th
Bhushan, Victor; Akiode, Bababola; Lee, Robert; Mukerji, Parijat; and Zaouali, Zouhir – “Advanced Logging Applications for Brownfield Optimization”; This paper was prepared for presentation at the International Petroleum Technology Conference held in Dubai, U.A.E., 4-6 December 2007.
Chauvel, Yves; Anderson, John; Aldred, Rick; dePledge, Laurie – “Horizontal Well Production Logging in Australia”; This paper was prepared at the SPE Asia Pacific Oil & Gas Conference held in Melbourne, Australia, 7-10 November 1994.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        03/21/22


/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865